Citation Nr: 0609318	
Decision Date: 03/31/06    Archive Date: 04/07/06

DOCKET NO.  02-03 552A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an initial evaluation greater than 10 percent 
for right vocal cord paralysis for the period commencing on 
October 13, 1999. 


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The veteran, his spouse, and his sister-in-law.


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from March 1965 to April 
1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2000 rating decision by the Roanoke, 
Virginia, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which granted the veteran service connection 
for right vocal cord paralysis, effective from October 13, 
1999 (the date on which he filed his original claim of 
entitlement to VA compensation for this disability).  By 
subsequent rating decision of July 2000, his right vocal cord 
paralysis was assigned a 10 percent evaluation, effective 
October 13, 1999.  Consideration must therefore be given 
regarding whether the case warrants the assignment of 
separate ratings for this disability for separate periods of 
time, from October 13, 1999, to the present, based on the 
facts found, a practice known as "staged" ratings.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).


FINDINGS OF FACT

For the period from October 13, 1999, to the present, the 
veteran's service-connected right vocal cord paralysis was 
manifested by chronic hoarseness; his spoke voice is audible 
above a whisper but is limited in its ability to be raised or 
used for extended periods.


CONCLUSION OF LAW

For the period from October 13, 1999, to the present, the 
criteria for an evaluation greater than 10 percent for 
veteran's service-connected right vocal cord paralysis have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.97, Diagnostic Code 6516 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  In this case, 
the veteran was notified of the provisions of the VCAA as it 
applied to the issue on appeal in correspondence dated in 
March 2004.  Clearly, from submissions by and on behalf of 
the veteran, he is fully conversant with the legal 
requirements in this case.  Thus, the content of these 
letters complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  No further action is 
necessary for compliance with the VCAA.  

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken, examinations have peen performed, and all 
available evidence has been obtained in this case.  The 
appellant has not identified any additional evidence that 
could be obtained to substantiate the claim.  Therefore, the 
Board is satisfied that VA has complied with the duty to 
assist requirements of the VCAA and the implementing 
regulations.  Accordingly, the Board will address the merits 
of this claim.

The veteran's service medical records show that he underwent 
surgery for a thyroidectomy.  A residual of this procedure 
was right vocal cord paralysis.  On October 13, 1999, he 
filed a claim for VA compensation for this disability and was 
awarded service connection and an initial 10 percent 
evaluation for right vocal cord paralysis, effective from the 
date of claim.  In addition to this disability, he is also 
service-connected for a surgical scar of his neck that was a 
residual of his thyroidectomy and also for Grave's disease 
with hyperthyroidism, status post subtotal thyroidectomy.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. Part 4 (2005).  Separate diagnostic codes identify 
the various disabilities.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2005).  The basis of disability evaluations is the 
ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment.  Evaluations 
are based upon lack of usefulness of the part or system 
affected, especially in self-support.  38 C.F.R. § 4.10 
(2005).

Depending upon its primary symptomatic manifestations, the 
veteran's right vocal cord paralysis may be rated under the 
criteria contained in 38 C.F.R. § 4.97, Diagnostic Code 6516 
for chronic laryngitis; or Diagnostic Code 6519 for complete 
organic aphonia; or Diagnostic Code 6520 for stenosis of the 
larynx with residuals of laryngeal trauma (unilateral or 
bilateral); or 38 C.F.R. § 4.124a, Diagnostic Code 8210 for 
paralysis of the 10th cranial nerve.

651
6
Laryngitis, chronic:
Ratin
g

Hoarseness, with thickening or nodules of cords, 
polyps, submucous infiltration, or pre-malignant 
changes on biopsy
30

Hoarseness, with inflammation of cords or mucous 
membrane
10
38 C.F.R. § 4.97, Diagnostic Code 6516 (2005)

651
9
Aphonia, complete organic:
Ratin
g

Constant inability to communicate by speech
1100

Constant inability to speak above a whisper
60
Note: Evaluate incomplete aphonia as laryngitis, chronic (DC 
6516).
38 C.F.R. § 4.97, Diagnostic Code 6519 (2005)



652
0
Larynx, stenosis of, including residuals of 
laryngeal trauma (unilateral or bilateral):
Ratin
g

Forced expiratory volume in one second (FEV-1) 
less than 40 percent of predicted value, with 
Flow-Volume Loop compatible with upper airway 
obstruction, or; permanent tracheostomy
100

FEV-1 of 40- to 55-percent predicted, with Flow-
Volume Loop compatible with upper airway 
obstruction
60

FEV-1 of 56- to 70-percent predicted, with Flow-
Volume Loop compatible with upper airway 
obstruction
30

FEV-1 of 71- to 80-percent predicted, with Flow-
Volume Loop compatible with upper airway 
obstruction
10
Note: Or evaluate as aphonia (DC 6519).
38 C.F.R. § 4.97, Diagnostic Code 6520 (2005)



821
0
Paralysis of Tenth (Pneumogastric, Vagus) 
Cranial Nerve
Rating

  Complete
50

  Incomplete, severe
30

  Incomplete, moderate
10

Note: Dependent upon extent of sensory and motor loss to 
organs of voice, respiration, pharynx, stomach and 
heart.
831
0
Neuritis.
841
0
Neuralgia.
38 C.F.R. § 4.124a, Diagnostic Code 8210 (2005)

The facts of the case show, in pertinent part, that on 
private examination of the veteran's throat in December 1999, 
paralysis of his right vocal cord was observed.  His airway 
was deemed to be adequate and there was compensation for his 
right vocal cord paralysis from his left vocal cord.

The report of a March 2000 VA examination shows that the 
veteran's chronic right vocal cord paralysis was manifested 
by persistent dysphonia and chronic hoarseness.  No stenosis 
of the larynx was noted.  A laryngoscopy revealed right vocal 
cord immobility with good left vocal cord compensation and no 
polyps or masses on the larynx.  His voice was described as 
poor, but with clear speech.  He had chronic hoarseness but 
was able to speak in a voice above a whisper.  Pulmonary 
function testing revealed an FEV-1 that was 84 percent of 
predicted value with uninterpretable Flow-Volume Loop 
results, although the examiner could not exclude fixed airway 
obstruction.  The clinical diagnosis was paralyzed right 
vocal cord with chronic hoarseness and an inability to speak 
loudly.  The examiner commented that the veteran's vocal 
hoarseness impacted his employability in that it limited him 
from pursuing certain avenues of employment that required 
audible vocal clarity.

The report of an October 2000 VA examination shows that the 
veteran could speak audibly and above a whisper, but that he 
would experience increasing hoarseness after speaking for an 
extended period of time.  This was a persistent condition 
associated with his right vocal cord paralysis. 

In hearing testimony presented at an April 2002 RO hearing, 
and in written correspondence presented in support of this 
claim, the veteran, his spouse, and his sister-in-law, who is 
a registered nurse, stated, in pertinent part, that the 
veteran's voice was audible only in rooms that were quiet and 
acoustically conducive.  Although his voice was audible, he 
could not sustain it and it would give out after 
approximately 30 seconds of continuous use and become 
inaudible.  He was unable to speak above background and 
ambient noises and the act of laughing would cause his voice 
to go out.  Coughing also caused his voice to crack.

The report of a June 2003 VA examination shows that the 
veteran was employed as a construction worker.  (The veteran 
subsequently corrected this report and stated in 
correspondence dated in July 2003 that he was employed as a 
truck driver).  The veteran stated that he was unable to make 
himself heard above the noise associated with his occupation.  
If he attempted to raise his voice or if he was under 
increased stress he would lose his voice.  His spoken voice 
was noted to have been audible at the time of the 
examination, throughout which he drank sips of water.    

In consideration of the evidence discussed above, the Board 
finds that the objective medical records present a disability 
picture showing that the veteran's right vocal cord paralysis 
is primarily manifested by dysphonia in the form of chronic 
hoarseness, but that he is able to speak with an audible 
voice, subject to limitations in his ability to raise his 
voice above ambient background noise, or to maintain an 
audible voice on sustained use.  This more closely 
approximates the criteria for a 10 percent evaluation under 
Diagnostic Code 6515 for chronic laryngitis manifested by 
hoarseness.  An evaluation greater than 10 percent under this 
rating code is not warranted, as the findings obtained by VA 
in March 2000 show no polyps or masses on laryngoscopic 
examination.

The facts of the case, when applied to the criteria of 
Diagnostic Code 6519, do not permit the assignment of an 
evaluation greater than 10 percent for right vocal cord 
paralysis.  This rating code requires an objective 
demonstration of complete aphonia with a constant inability 
to speak above a whisper in order to warrant the assignment 
of a 60 percent evaluation.  In the present case, although 
the veteran's voice is hoarse and limited, it is not 
constantly inaudible and is able to be heard above a whisper.

The provisions of Diagnostic Code 6520 do not provide for the 
assignment of an evaluation greater than 10 percent for right 
vocal cord paralysis.  Objective examination in March 2000 
revealed no stenosis of the larynx and an FEV-1 that was 84 
percent of predicted value.  Upper airway obstruction could 
not be ruled out on Flow-Volume Loop testing.  As the 
criteria of a 10 percent evaluation contemplates an FEV-1 of 
71 to 80 percent of predicted value, the objective findings 
obtained by VA in March 2000 do not support the assignment of 
anything higher than a 10 percent evaluation.

The Board has considered the applicability of the criteria of 
Diagnostic Code 8210  for paralysis of the 10th cranial nerve 
to rate the veteran's right vocal cord paralysis.  However, 
this rating code contemplates not just sensory and motor loss 
to the organs of voice, but also sensory and motor loss to 
the respiratory organs, the pharynx, the stomach, and the 
heart.  Although the veteran is disabled by non-service-
connected chronic obstructive pulmonary disease and 
bronchitis, sleep apnea, hypertension, gastroesophageal 
reflux disease, and neurological problems affecting his hand 
and feet, the objective medical findings obtained on 
examinations conducted during the period from October 1999 to 
the present do not show that these are related to his 
service-connected disabilities, or that he has a chronic 
disability of his respiratory system, pharynx, digestive 
system, or heart that is related to paralysis if his 10th 
cranial nerve.  Vocal impairment is only one component of the 
many systemic functions impacted by paralysis of the 10th 
cranial nerve as contemplated by Diagnostic Code 8210.  
Therefore, the veteran's right vocal cord paralysis alone 
cannot support the assignment of an evaluation greater than 
10 percent under this rating code, as it does not present a 
disability picture that more closely approximates impairment 
due to incomplete, severe paralysis of the 10th cranial 
nerve.  

In view of the above discussion, the Board concludes that the 
evidence does not support the veteran's claim for an initial 
evaluation greater than 10 percent for right vocal cord 
paralysis for the period from October 13, 1999 to the 
present.  His appeal is therefore denied.

The Board also finds that there is no evidence of an 
exceptional or unusual disability picture, with such related 
factors as marked interference with employment or frequent 
periods of hospitalization, as to render impractical the 
application of the regular schedular standards for rating 
right vocal cord paralysis.  Although the veteran's 
hoarseness was noted to impose an impact on his 
employability, this impact is adequately compensated by the 
10 percent evaluation currently assigned.  Furthermore, as 
previously noted, the veteran's overall employability is also 
adversely impacted by his other service- and non-service-
connected disabilities, including a surgical scar of his neck 
that was a residual of his thyroidectomy, Grave's disease 
with hyperthyroidism (status post subtotal thyroidectomy), 
chronic obstructive pulmonary disease and bronchitis, sleep 
apnea, hypertension, gastroesophageal reflux disease, and 
neurological problems affecting his hand and feet.  
Therefore, as the right vocal cord paralysis does not, by 
itself, present an exceptional or unusual disability picture, 
the Board is not required to discuss the possible application 
of an extraschedular rating under the provisions of 
38 C.F.R. § 3.321(b)(1) (2005).  See Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995); Fisher v. Principi, 4 Vet. App. 53 
(1993).


ORDER

An initial evaluation greater than 10 percent for right vocal 
cord paralysis for the period commencing on October 13, 1999 
is denied.



____________________________________________
RENEE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


